Title: From Robert Oliver to David Humphreys, 24 February 1783
From: Oliver, Robert
To: Humphreys, David


                        
                            Sir Huts 2d Masstts Regt Feby 24th 1783
                        
                        Beg leave to trouble you in behalf of Serjt Fisher formerly of Colonel Bailey now the 2d Regt—by the
                            certificate it appears he was inlisted in the begining of 77 for three years, wounded the 3d of Augt sent to the Hospital
                            at Albany, continued there some time, furlough’d from the Hospital as a convalesent, and continued so during the remainder
                            of the time for which he was ingaged, has never yet been discharg’d—the reform of the Regiment, shifting of companies,
                            officers retiring with other circumstances, puts it out of my power to git a single Muster Roll in which he has been
                            mustered.
                        He wishes to have a discharge, by the half of which he will be able to git the depreciation of his wages from
                            the State, which methinks he is justly intitled to, having in a great measure lost the use of his Arm occasiond by the
                            wound he reciv’d—your assisting Lt Buffington in laying his case before His Excellency the commander in chief, will very
                            much oblig’d an injurd Soldeir. Am with the greatest  your most obedt Hume Servt
                        
                            B. Oliver Major
                            Comg 2d Masstt. Regt
                        
                    